Citation Nr: 1749899	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  17-47 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for varicose veins of the right lower extremity. 

3.  Entitlement to service connection for residuals of a deviated septum repair to include sinusitis, allergic rhinitis, and obstructive sleep apnea.

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), including headaches and an eye disability. 


REPRESENTATION

Appellant represented by:	Veronica Lira, Agent
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006 and from November 2007 to November 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2016 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The claims for entitlement to service connection for a left knee disability, varicose veins of the right lower extremity, and residuals of a deviated septum repair were originally denied by the RO in a March 2016 rating decision.  While new and material evidence is generally required to reopen a finally adjudicated claim, the claims file contains service treatment records that were not of record at the time of the March 2016 rating decision.  The receipt of relevant official service treatment records that were not associated with the claims file when VA first decided the claims means that VA must now reconsider the claims notwithstanding the new and material evidence requirement.  38 C.F.R. § 3.156(c)(i) (2017).  Therefore, new and material evidence is not needed to reopen the claims for service connection for a left knee disability, varicose veins, and deviated septum, and the Board will consider these claims on a de novo basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a deviated septum repair, right knee disability, low back disability, and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left knee disability, currently diagnosed as a left knee strain, is related to active duty service. 

2.  The Veteran's varicose veins of the right lower extremity are related to active duty service.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  Service connection for varicose veins of the right lower extremity is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a left knee disability and varicose veins of the right lower extremity as they were incurred during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran has a current left knee disability; VA medical records document regular treatment for chronic left knee pain and knee arthralgia, to include several courses of physical therapy.  The Veteran was also diagnosed with a left knee strain by a February 2016 VA contract examiner.  Regarding the claimed right leg varicose veins, the Veteran has also VA received treatment for this condition throughout the claims period.  Varicose veins were observed upon physical examination during a December 2015 vascular surgery consultation at the Long Beach VA Medical Center (VAMC) stretching down the inside of the Veteran's right leg.  Current disabilities are therefore demonstrated.

Service treatment records show that the Veteran was seen on multiple occasions for left knee complaints.  He was diagnosed with left patellofemoral syndrome in November 2005 with an additional twisting injury of the left leg in August 2008.  The Veteran also reports the onset of varicose veins of the right lower extremity in 2005, during a period of active duty.  Service treatment records do not show any evidence of treatment or complaints related to the condition, but the Veteran's complete service records are not available.  The Veteran is competent to report injuries during service and the Board will resolve any doubt in his favor and find that in-service injuries are established.  

The record demonstrates a link between the Veteran's current left knee disability, varicose veins, and the in-service injuries.  Service and post-service treatment records document the onset of left knee pain during service and consistently since that time.  The Veteran also credibly reported manifesting varicose veins during active duty and he complained of worsening right leg varicose veins at his initial June 2011 VAMC evaluation-only seven months after his separation from active duty.  Although the record contains the opinions of the February 2016 VA contract examiner weighing against the claims, it is clear from the examination reports that the examiner did not fully review the evidence in the claims file and did not understand the questions posed by VA regarding the presence of a diagnosed versus undiagnosed illnesses.  Accordingly, the February 2016 VA contract examiner's opinions are of little probative value.  The Board finds that all the elements necessary for establishing service connection are met and the Veteran's claims are granted.


ORDER

Entitlement to service connection for a left knee disability, currently diagnosed as a left knee strain, is granted. 

Entitlement to service connection for varicose veins of the right lower extremity is granted. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the remaining claims on appeal.  The Veteran was provided VA contract examinations in February 2016 to determine the nature and etiology of the claimed deviated septum, right knee disability, and low back disability.  The examination reports are not clear regarding the presence of current disabilities and do not establish that the examiner reviewed all the objective evidence of record.  In addition, the Board finds that a VA examination is necessary to determine whether the Veteran meets the criteria for a TBI diagnosis based on his reports of head injuries during service and whether he manifests any associated residuals.  A remand is therefore required to provide VA examinations and medical opinions to determine the nature and etiology of the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA treatment records dated after May 22, 2017.

2.  Then, schedule the Veteran for all necessary VA examinations to determine the nature and etiology of the claimed residuals of a deviated septum repair, right knee disability, low back disability, and residuals of a TBI.  The claims file must be made available to and reviewed by the examiner(s).  

After physically examining the Veteran and reviewing the complete claims file, the examiner(s) should determine the following:

a)  Whether the Veteran has a current disability of the right knee, low back, and a diagnosis of a TBI based on his reports of head injuries during service; and,

b)  If a current disability of the right knee and low back are demonstrated, determine whether they are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include the Veteran's reports of right knee pain in November 2005 and low back pain in March 2006.  

c)  Identify any chronic residuals from an in-service deviated septum repair and TBI.  The Veteran contends that he incurred sinusitis, allergic rhinitis, and sleep apnea due to the in-service deviated septum repair in November 2010.  He also contends that he manifests residuals of a TBI including headaches and an eye disability.  Post-service treatment records document findings of the claimed residual disabilities, but it is not clear whether these conditions are actual residuals of in-service injuries.  

Service treatment records document findings of a September 2010 nasal blockage and November 2010 repair of the nasal septum.  The Veteran was also treated for allergic rhinitis in June 2008 and reported a history of the condition since childhood.  The Veteran reports that he incurred head injuries on two occasions during active duty: first in 2005 while in Iraq when he fell off a vehicle and struck his head without wearing a helmet, and again in 2009 or 2010 during martial arts training.  VA treatment records document findings of a current left deviated septum, allergic rhinitis, sinusitis, obstructive sleep apnea, a concussion injury of the brain, migraines and tension headaches, as well as dry eye syndrome, blepharitis, and Meibomian gland dysfunction with photophobia and glare sensitivity.  The Board is trying to determine whether these conditions are residuals associated with the claimed septum repair and TBI.

A full explanatory rationale must accompany all provided medical opinions.

3.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


